  Case 1:19-cv-00108-C Document 1 Filed 05/10/19                  Page 1 of 6 PageID 1


                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               ABILENE DIVISION


 Nathan Hill,
                                                           Case No. 1:19-cv-108
                                    Plaintiff,
                                                             COMPLAINT
 v.                                                    (JURY TRIAL DEMANDED)

 Union Pacific Railroad Co.,

                                  Defendant.


        Plaintiff Nathan Hill (“Hill”) files this Complaint against Defendant Union Pacific

Railroad Co. (“Union Pacific”) for damages resulting from its violation of the Americans

with Disabilities Act, 42 U.S.C § 12101 et seq., as amended (“ADA”).

                                         PARTIES

        1.      Hill is an individual who, during the events giving rise to his claims herein,

resided and worked for Union Pacific in Abilene, Texas.

        2.      Union Pacific is a railroad carrier engaged in interstate commerce. It

operates trains throughout the Northern District of Texas, and is headquartered in Omaha,

Nebraska and may be served by serving its registered agent CT Corporation System at 1999

Bryan St., St. 900, Dallas, Texas 75201.

                             JURISDICTION AND VENUE

        3.      This Court has subject-matter jurisdiction under 28 U.S.C. § 1331.

        4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to Hill’s claims occurred in this

district.




                                                 1
  Case 1:19-cv-00108-C Document 1 Filed 05/10/19                 Page 2 of 6 PageID 2


                               FACTUAL ALLEGATIONS

        5.      Union Pacific hired Hill in 2012.

        6.      Hill suffers from cataracts.

        7.      Hill can nevertheless pass the Federal Railroad Administration’s vision test.

        8.      Hill’s cataracts have never prevented him from safely performing his job’s

essential functions.

        9.      In March of 2014, Hill had surgery for his cataracts.

        10.     The surgery improved Hill’s vision.

        11.     In March of 2014, Hill was cleared to return to work without restrictions by

a specialist.

        12.     Between 2012 and 2014, Union Pacific instituted a policy of using its

employees medical leaves to justify obtaining their medical records regardless of whether

it has an objectively reasonable belief that they cannot safely perform their job’s essential

functions and then using information in those records to rationalize issuing draconian

restrictions against them that prevent them from holding almost any job at the company

irrespective of whether it has an objectively reasonable belief that they cannot safely

perform their job’s essential functions.

        13.     Pursuant to its unlawful policy, Union Pacific used Hill’s leave to justify

obtaining his medical records despite not having an objectively reasonable belief that he

could not safely perform his job’s essential functions.

        14.     The information in the records Union Pacific illegally obtained do not

demonstrate that Hill cannot safely perform his job’s essential functions.

        15.     Pursuant to its unlawful policy, Union Pacific nevertheless used information

about Hill’s cataracts in the records it had illegally obtained to justify issuing draconian

                                               2
  Case 1:19-cv-00108-C Document 1 Filed 05/10/19                     Page 3 of 6 PageID 3


restrictions against him, which effectively prevent him from holding almost any job at the

company.

        16.     Hill can still pass the FRA’s vision test and safely perform his job’s essential

functions.

                                   CAUSES OF ACTION

                              COUNT I
         DISABILITY DISCRIMINATION, IN VIOLATION OF THE ADA

        17.     Section 12112(a) of the ADA prohibits employers from discriminating

against a qualified individual on the basis of disability in regard to job application

procedures, the hiring, advancement, or discharge of employees, employee compensation,

job training, and other terms, conditions, and privileges of employment.

        18.     At all relevant times, Hill was an individual with a disability under the

ADA.

        19.     Hill is a qualified individual under the ADA.

        20.     Union Pacific discriminated against Hill on the basis of disability when it

refused to allow him to return to his job following his approved medical leave of absence.

        21.     Because Union Pacific violated 42 U.S.C. § 12112, Hill has suffered and

will continue to suffer loss of income, emotional distress, and other damages in an amount

to be determined by the trier of fact. Hill is also entitled to attorneys’ fees and costs incurred

in connection with these claims.

        22.     Union Pacific committed the above-alleged acts with reckless or deliberate

disregard for Hill’s rights. As a result, Hill is entitled to punitive damages.

                               COUNT II
             FAILURE TO ACCOMODATE, IN VIOLATION OF THE ADA

        23.     At all relevant times, Hill was an individual with a disability under the


                                                3
  Case 1:19-cv-00108-C Document 1 Filed 05/10/19                     Page 4 of 6 PageID 4


ADA.

        24.     Union Pacific was aware of Hill’s disability.

        25.     Discriminating against a qualified individual with a disability includes:

        [N]ot making reasonable accommodations to the known physical or mental
        limitations of an otherwise qualified individual with a disability who is an
        applicant or employee, unless such covered entity can demonstrate that the
        accommodation would impose an undue hardship on the operation of the
        business of such covered entity[.]
42 U.S.C. § 12112(b)(5)(A).

        26.     If Union Pacific believed that Hill’s disability prevented him from

performing any essential function of his job, it had a duty to explore whether a reasonable

accommodation existed that would allow Hill to perform the essential functions of his job.

        27.     Union Pacific failed to engage with Hill in the interactive process, and failed

to offer reasonable accommodation to Hill.

        28.     Because Union Pacific violated 42 U.S.C. § 12112, Hill has suffered and

will continue to suffer loss of income, emotional distress, and other damages in an amount

to be determined by the trier of fact. Hill is also entitled to attorneys’ fees and costs incurred

in connection with these claims.

        29.     Union Pacific committed the above-alleged acts with reckless disregard or

deliberate disregard for Hill’s rights and safety. As a result, Hill is entitled to punitive

damages.

                          COUNT III
  IMPERMISSIBLE MEDICAL EXAMINTION, IN VIOLATION OF THE ADA

        30.     At all relevant times, Hill was an individual with a disability under the

ADA.

        31.     Section 12112(d)(1) of the ADA defines “discriminat[ing] against a

qualified individual on the basis of disability” as including certain medical examinations

                                                4
  Case 1:19-cv-00108-C Document 1 Filed 05/10/19                     Page 5 of 6 PageID 5


and inquiries.

        32.      Section 12112(d)(4) of the ADA prohibits employers from “requir[ing] a

medical examination and [from]. . . mak[ing] inquiries of an employee as to whether such

employee is an individual with a disability or as to the nature or severity of the disability,

unless such examination or inquiry is shown to be job-related and consistent with business

necessity”

        33.      Union Pacific discriminated against Hill on the basis of disability by making

inquiry into Hill’s medical records, in violation of 42 U.S.C. § 12112(d)(4).

        34.      Because Union Pacific violated 42 U.S.C. § 12112, Hill has suffered and

will continue to suffer loss of income, emotional distress, and other damages in an amount

to be determined by the trier of fact. Hill is also entitled to attorneys’ fees and costs incurred

in connection with these claims.

        35.      Union Pacific committed the above-alleged acts with reckless disregard or

deliberate disregard for Hill’s rights and safety. As a result, Hill is entitled to punitive

damages.

                                  PRAYER FOR RELIEF

        WHEREFORE, Hill prays for judgment against Union Pacific as follows:

        36.      That the practices of Union Pacific complained of herein be determined and

adjudged to constitute violations of the ADA;

        37.      For an injunction against Union Pacific and its directors, officers, owners,

agents, successors, employees and representatives, and any and all persons acting in

concert with them, from engaging in each of the unlawful practices, policies, customs, and

usages set forth herein;

        38.      For an award of damages arising from loss of past and future income,

                                                5
  Case 1:19-cv-00108-C Document 1 Filed 05/10/19                   Page 6 of 6 PageID 6


emotional distress, and other compensatory damages in an amount to be determined by the

trier of fact;

        39.      For an award of pre-judgment interest, as provided by law;

        40.      For an award of Hill’s costs, disbursements and attorneys’ fees pursuant to

law;

        41.      For all relief available under the ADA;

        42.      For such other and further relief available by statute; and

        43.      For such other and further relief as the Court deems just and equitable.



Dated: May 10, 2019
                                                /s/ Nicholas D. Thompson
                                                Nicholas D. Thompson (MN#0389609)*
                                                nthompson@moodyrrlaw.com
                                                THE MOODY LAW FIRM, INC.
                                                500 Crawford St., Suite 200
                                                Portsmouth, VA 23704
                                                Telephone: (757) 393-4093
                                                Fax: (757) 397-7257

                                                /s/ John R. “Scotty” MacLean
                                                John R. “Scotty” MacLean
                                                State Bar No. 00787942
                                                MACLEAN LAW FIRM, P.C.
                                                4916 Camp Bowie Blvd.
                                                Ft. Worth, TX 76107
                                                817-529-1000 (Telephone)
                                                817-698-9401 (Facsimile)
                                                smaclean@macleanfirm.com
                                                ATTORNEYS FOR PLAINTIFF

                                                *Pro Hac Vice application forthcoming




                                               6
